Case 1:20-cv-21964-CMA Document 4 Entered on FLSD Docket 05/11/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 1:20-cv-21964-CMA

 SECURITIES AND EXCHANGE COMMISSION,             :
                                                 :
                   Plaintiff,                    :
                                                 :
       v.                                        :
                                                 :
 TCA FUND MANAGEMENT GROUP CORP., and            :
 TCA GLOBAL CREDIT FUND GP, LTD.,                :
                                                 :
                   Defendants, and               :
                                                 :
 TCA GLOBAL CREDIT FUND, LP,                     :
 TCA GLOBAL CREDIT FUND, LTD., and               :
 TCA GLOBAL CREDIT MASTER FUND, LP,              :
                                                 :
                   Relief Defendants.            :
 ________________________________________________:

               PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
                           NOTICE OF RELATED CASE

         Plaintiff Securities and Exchange Commission pursuant to its obligation under S.D. Fla.

 Local Rule 3.8, files this Notice of Related Case to Todd Benjamin Int’l, Ltd. v. TCA Fund Mngt.

 Group., Corp. et al., No. 1:20-cv-21818-SCOLA (“TCA Class Action”). 1 In sum, the charges in
                                                                          0F




 the instant matter and the claims in the TCA Class Action are based on the fraudulent revenue

 recognition practices that inflated the revenue of the master fund, TCA Global Credit Master Fund,

 LP, and the net asset value of its feeder funds, TCA Global Credit Fund, LP and TCA Global

 Credit Fund, Ltd., which have approximately 470 investors.




 1
   On the civil cover sheet for the instant filing, under Section VI, Related/Re-Filed Cases, the
 relation to the TCA Class Action was noted.
Case 1:20-cv-21964-CMA Document 4 Entered on FLSD Docket 05/11/2020 Page 2 of 3



        The TCA Class Action was filed on April 30, 2020, and alleges against the defendants

 TCA Fund Management Group Corp. (“TCA”), Robert Press, Alyce Schreiber, William Fickling,

 Thomas Day, Patrick Primavera, Donna Silverman, and Tara Antal derivative claims for rescission

 under the Investment Advisers Act of 1940 and breach of fiduciary duty, as well as direct claims

 for negligent misrepresentation, breach of fiduciary duty, and unjust enrichment. This action is

 pending.

        The instant matter is based on the same set of underlying facts as in the TCA Class Action,

 and charges TCA and TCA Global Credit Fund GP, Ltd. with violating the anti-fraud provisions

 of the federal securities laws.



 May 11, 2020                                Respectfully submitted,

                                      By:    /s/ Stephanie N. Moot

                                             Andrew O. Schiff
                                             Regional Trial Counsel
                                             S.D. Fla. No. A5501900
                                             Direct Dial: (305) 982-6390
                                             Email: schiffa@sec.gov

                                             Stephanie N. Moot
                                             Trial Counsel
                                             Fla. Bar No. 30377
                                             Direct Dial: (305) 982-6313
                                             Email: moots@sec.gov

                                             Attorneys for Plaintiff
                                             SECURITIES AND EXCHANGE
                                             COMMISSION
                                             801 Brickell Avenue, Suite 1950
                                             Miami, Florida 33131
                                             Telephone: (305) 982-6300
                                             Facsimile: (305) 536-4146




                                                 2
Case 1:20-cv-21964-CMA Document 4 Entered on FLSD Docket 05/11/2020 Page 3 of 3



 Of counsel:

 Shan Chang, Senior Counsel
 Raynette R. Nicoleau, Senior Counsel
 Securities and Exchange Commission
 801 Brickell Avenue, Suite 1950
 Miami, Florida 33131
 Telephone: (305) 982-6300


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 11, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached Service

 List in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to received electronically Notices of Electronic Filing..

                                                         /s/ Stephanie N. Moot
                                                          Stephanie N. Moot


                                          SERVICE LIST


  Carl F. Schoeppl, Esq.                               Allan M. Lerner, Esq.
  Schoeppl Law, P.A.                                   Allan M. Lerner, P.A.
  Attorneys at Law                                     2888 East Oakland Park Boulevard
  4651 North Federal Highway                           Fort Lauderdale, FL 33306-1814
  Boca Raton, Florida 33431-5133                       Telephone: (954) 563-8111
  Telephone: (561) 394-8301                            Facsimile: (954) 563-8522
  Facsimile: (561) 394-3121                            Email: allan@lernerpa.com
  E-mail: carl@schoeppllaw.com                         Attorneys for Defendants and Relief
  Attorneys for Defendants and Relief                  Defendants
  Defendants




                                                   3
